Case 1:19-cv-00627-CFC-CJB Document 194 Filed 06/11/21 Page 1 of 5 PageID #: 8164



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

   PROGRESSIVE STERILIZATION, LLC,             )
                                               )
                     Plaintiff,                )     C.A. No. 19-627-CFC-CJB
                                               )
          v.                                   )     JURY TRIAL DEMANDED
                                               )
   TURBETT SURGICAL LLC, TURBETT               )     PUBLIC VERSION
   SURGICAL, INC., and                         )
   ROBERT TURBETT,                             )
                                               )
                     Defendants.               )
                                               )
   TURBETT SURGICAL LLC, and TURBETT           )
   SURGICAL, INC.,                             )
                                               )
                     Counter-Plaintiffs,       )
                                               )
          v.                                   )
                                               )
   PROGRESSIVE STERILIZATION, LLC and          )
   PMBS, LLC,                                  )
                                               )
                     Counter-Defendants.       )

                 LETTER TO THE HONORABLE CHRISTOPHER J. BURKE

                                                   David E. Moore (#3983)
   OF COUNSEL:                                     Stephanie E. O’Byrne (#4446)
                                                   POTTER ANDERSON & CORROON LLP
   Erika N.D. Stanat                               Hercules Plaza, 6th Floor
   Jeffrey A. Wadsworth                            1313 N. Market Street
   HARTER SECREST & EMERY LLP                      Wilmington, DE 19801
   1600 Bausch & Lomb Place                        Tel: (302) 984-6000
   Rochester, NY 14604                             dmoore@potteranderson.com
   Tel: (585) 232-6500                             sobyrne@potteranderson.com

   Lauren R. Mendolera                             Attorneys for Defendants/Counter-Plaintiffs
   HARTER SECREST & EMERY LLP                      Turbett Surgical LLC, Turbett Surgical, Inc.,
   50 Fountain Plaza, Suite 1000                   and Defendant Robert Turbett
   Buffalo, NY 14202
   Tel: (716) 853-1616

   Dated: June 4, 2021
   PUBLIC VERSION June 11, 2021
   7233177 / 49228
Case 1:19-cv-00627-CFC-CJB Document 194 Filed 06/11/21 Page 2 of 5 PageID #: 8165



  Dear Magistrate Judge Burke:

          Defendants/Counter-Plaintiffs Turbett Surgical, LLC and Turbett Surgical, Inc.
  (collectively, “Defendants” or “Turbett Surgical”) submit this letter brief in support of their
  position regarding Issues 1-3, as set forth in the parties’ joint letter dated May 27, 2021.

         1.      Progressive/PMBS Have Improperly Redacted Non-Privileged Content From
                 Third-Party Document Productions.
          The parties are direct competitors and offer products used to load, store, and transport
  multiple trays of surgical instruments between a hospital’s sterilization device and the operating
  room. In September 2020, the parties negotiated and agreed to a Stipulated Confidentiality
  Order to protect the disclosure of sensitive non-privileged information in this case. D.I. 81.
  Paragraph 2 of the Confidentiality Order includes heightened protection for competitively
  sensitive information: “Any party to this litigation and any third party may designate as
  ‘Attorneys’ Eyes Only’ and subject to this Order any Material that contains highly sensitive
  business, technical, or personal information, the disclosure of which is highly likely to cause
  significant harm to an individual or to the business or competitive position of the designating
  party.” Id. The parties and third parties have liberally availed themselves of this provision to
  mark as Attorneys’ Eyes Only (or “AEO”) much of the materials they have provided in
  discovery. Pursuant to the Confidentiality Order, a party does not have access to another party’s
  or third party’s documents and information marked AEO. 1

          Notwithstanding the Confidentiality Order’s AEO provision, Plaintiff/Counter-Defendant
  Progressive Sterilization, LLC (“Progressive”) and Counter-Defendant PMBS, LLC (“PMBS”)
  have insisted on reviewing certain third-party subpoena recipients’ responsive documents and
  redacting certain non-privileged content in these third-party documents prior to their production
  to Defendants. Progressive/PMBS have relied on Federal Rule of Civil Procedure 45(d)(3)(B)(i)
  as the basis for their redactions and have asserted that the redactions are necessary to protect
  “highly confidential and commercially valuable business information, in which Progressive and
  PMBS have a personal stake.” E.g., Ex. A, B, C, D, E, F.

          Rule 45(d)(3)(B)(i) relates to a Court’s ability to quash or modify a subpoena in response
  to a timely motion to quash where the subpoena requires disclosure of a trade secret or other
  confidential commercial information. Rule 45(d)(3)(B)(i) has no application here, however,
  where Progressive/PMBS have made no motion to quash or modify any subpoena and where a
  Confidentiality Order is already in place to protect trade secret and confidential information.

          Defendants have objected generally to this practice of redacting that Progressive/PMBS
  have unilaterally exercised since February 2021. E.g., Ex. A, B. Defendants also have identified
  specific redactions applied by Progressive/PMBS and questioned the basis for the redactions.
  E.g., Ex. F, G, H.2 Progressive/PMBS have responded with vague explanations that the redacted
  information consists of “specific phrases referring to the underlying method and materials used

  1
    In addition to the Confidentiality Order protections, the parties separately agreed that any third-
  party document production will automatically be treated as AEO for a period of 14 days, even if
  the producing party did not designate it as such. The 14-day period gives the parties an
  opportunity to designate all or part of the third-party production as Confidential or AEO.
  2
    A few examples of specific redactions that Defendants challenged are attached as Exhibits I, J,
  K, L, M.
Case 1:19-cv-00627-CFC-CJB Document 194 Filed 06/11/21 Page 3 of 5 PageID #: 8166

  The Honorable Christopher J. Burke                                                   June 4, 2021
  PUBLIC VERSION June 11, 2021                                                               Page 2

  to perform the Simulation Studies,” or “product development or design changes that are not in
  production or otherwise being offered for sale.” Ex. F, G, H.

          Defendants seek an Order requiring the removal of Progressive/PMBS’s redactions
  applied to third-party documents. The AEO designation is sufficient to protect the parties’
  interests. Defendants also ask that the Court award them their fees and costs incurred in
  connection with addressing the redaction issue with Progressive/PMBS’s counsel, challenging
  the improper redactions, and bringing this motion.

         2.      Progressive/PMBS Have Wrongly Refused To Produce Their
                 Communications With Subpoena Recipients Concerning The Substance Of
                 These Third Parties’ Responses To Subpoenas.
          As written, Defendants’ RFP No. 109 calls for the production of communications that
  Progressive/PMBS (or their representatives or attorneys) have had since January 1, 2019 with
  any of the subpoena recipients (or their representatives or attorneys) “relating to this Action or
  the subpoena, Robert Turbett, Turbett Surgical, the Patents-in-Suit, and/or [Progressive/PMBS’s]
  business.” Through the meet and confer process, RFP No. 109 has been narrowed and modified.
  Progressive/PMBS have agreed to produce responsive post-January 1, 2019 communications
  with subpoena recipients relating to this Action, Robert Turbett, Turbett Surgical, and the
  Patents-in-Suit. Progressive/PMBS refuse, however, to produce post-January 1, 2019
  Communications with subpoena recipients relating to the substance of the response to the
  subpoena. See Ex. N, O, P, Q.

          Given Progressive/PMBS’s intervention in the pre-production review and redaction of
  third-party documents, as well as their service of “objections” to several of the document
  subpoenas,3 they should provide any communications that they had with these third parties
  concerning the substance of these third parties’ subpoena responses. Such communications are
  not privileged or otherwise protected from disclosure. Defendants are entitled to know whether
  the subpoena recipients were advised by Progressive/PMBS to withhold certain documents from
  production, for example, or otherwise influenced by Progressive/PMBS in connection with their
  production of documents or future testimony in this case. Notably, most of the subpoena
  recipients were previously disclosed by Progressive/PMBS as individuals or entities likely to
  have discoverable information that they may use to support their claims or defenses. Ex. BB, CC.

         Defendants seek an Order compelling Progressive/PMBS to produce communications
  responsive to RFP 109 as narrowed and modified, including the production of communications
  with subpoena recipients relating to the substance of the response.




  3
    Pursuant to Rule 45(d)(2)(B), “a person commanded to produce documents or tangible things,”
  i.e., the subpoena recipient, “may serve … a written objection.” Rule 45 does not permit
  “parties” to serve “written objections” to subpoenas, but Progressive/PMBS did just that on
  multiple occasions in an apparent effort to influence the subpoena recipients’ responses.
  D.I. 126, 127, 131, 133, and 135. Two examples of Progressive/PMBS’s “objections” are
  attached as Exhibits II and JJ.
Case 1:19-cv-00627-CFC-CJB Document 194 Filed 06/11/21 Page 4 of 5 PageID #: 8167

  The Honorable Christopher J. Burke                                                      June 4, 2021
  PUBLIC VERSION June 11, 2021                                                                  Page 3

         3.      Progressive Has Improperly Refused To Identify Its Communications With
                 Certain Third Parties That Are Negative, Critical, or Disparaging of Turbett
                 Surgical, Robert Turbett, or Turbett Surgical’s Products.
          Through the meet and confer process, Turbett Surgical agreed to narrow its Interrogatory
  No. 7 to the following subject matter, for the period January 1, 2016 to present: “Identify all
  Communications that you or those acting on your behalf (including but not limited to PMBS,
  Michele Mauzerall, Maryellen Keenan, and your attorneys) have had with customers, potential
  customers, your sales representatives and sales team, your distribution partners (including but not
  limited to Steris-IMS and Joe Savoy), your regulatory consultants, your marketing consultants
  (including but not limited to Hank Balch and Beyond Clean), and any governmental or
  regulatory entities (including but not limited to FDA and U.S. Department of Justice) regarding
  the following subject matter: (i) this lawsuit, (ii) Turbett Surgical’s alleged infringement of your
  patents, or (iii) other communications that are negative, critical, or disparaging of Robert Turbett,
  Turbett Surgical, or Turbett Surgical’s products.” Ex. P. 4

          Progressive has agreed to respond to much of the interrogatory as modified, but objects to
  the inclusion of its “regulatory consultants” and seeks to alter subpart (iii) to apply only to “other
  communications that are negative, critical, or disparaging of the safety or performance of Turbett
  Surgical’s products.” Ex. Q. In other words, Progressive objects to identifying its
  communications with the listed third parties that are negative, critical or disparaging of Robert
  Turbett, Turbett Surgical, and, in part, Turbett Surgical’s products.




          Progressive’s disparaging, negative, or critical communications about Turbett Surgical,
  Mr. Turbett, or Turbett Surgical’s products are relevant to Turbett Surgical’s counterclaims for
  tortious interference, unfair competition, and, potentially, abuse of process. Defendants seek an
  Order compelling Progressive to respond to Interrogatory No. 7 as modified in the manner set
  forth in Exhibit P.

                                                         Respectfully,

                                                         /s/ Stephanie E. O’Byrne

                                                         Stephanie E. O’Byrne


  4
    Interrogatory No. 7 and Progressive’s response are attached as Exhibits GG and HH.
  5
    At the conclusion of this case, Defendants intend to move for attorneys’ fees and costs incurred
  in connection with defending against the knowingly time-barred claims that Progressive brought.
Case 1:19-cv-00627-CFC-CJB Document 194 Filed 06/11/21 Page 5 of 5 PageID #: 8168

  The Honorable Christopher J. Burke                                June 4, 2021
  PUBLIC VERSION June 11, 2021                                            Page 4

  SEO:nmt/7233177/49228

  Enclosures
  cc:    Clerk of Court (via hand delivery)
         Counsel of Record (via electronic mail)
